UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-7544


SPENCER UTSEY,

                 Petitioner – Appellant,

          v.

MICHAEL MCCALL, Warden of Lee Correctional Institution,

                 Respondent – Appellee,

          and

STATE OF SOUTH CAROLINA,

                 Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:13-cv-01433-JMC)


Submitted:   March 20, 2015                  Decided:   March 31, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Spencer Utsey, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Spencer Utsey seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

his 28 U.S.C. § 2254 (2012) petition as untimely filed.                                 The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.           28   U.S.C.      § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies       this   standard      by

demonstrating         that     reasonable       jurists    would       find    that     the

district       court’s      assessment   of     the    constitutional         claims    is

debatable      or     wrong.     Slack     v.    McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Utsey has not made the requisite showing.                    Accordingly, we deny

a   certificate       of     appealability      and   dismiss      the    appeal.        We

dispense       with    oral     argument      because      the    facts       and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3